Citation Nr: 0111070
Decision Date: 04/17/01	Archive Date: 05/21/01

DOCKET NO. 00-06 183               DATE APR 17, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Milwaukee, Wisconsin

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Wisconsin Department of Veterans Affairs

ATTORNEY FOR THE BOARD 

John R. Pagano, Counsel

INTRODUCTION

The veteran had active military service from August 1941 to October
1945.

This matter arises from an April 1999 rating decision rendered by
the Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin, which held that new and material evidence had
been submitted to reopen a claim of entitlement to service
connection for PTSD, but that the preponderance of the evidence was
against a grant of the benefit sought. Following compliance with
the procedural requirements set forth in 38 U.S.C.A. 7105 (West
1991), the case was forwarded to the Board of Veterans' Appeals
(Board) for appellate consideration.

FINDINGS OF FACT

1. By rating decision rendered in September 1997, the RO held that
new and material evidence had not been submitted to reopen a claim
of entitlement to service connection for PTSD; the veteran was
notified of that determination and of his appellate rights by
letter dated September 15, 1997, but he did not appeal.

2. Additional evidence submitted since the RO's September 1997
denial is comprised of various reports of the veteran's private and
VA medical treatment and examination since 1997. This evidence is
so significant that it must be considered in order to fairly decide
the merits of the claim.

3. The veteran's PTSD is related to his military service.

2 -

CONCLUSIONS OF LAW

1. The RO's September 1997 decision that denied service connection
for PTSD is final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103
(2000).

2. The evidence received since the RO's September 1997 denial is
new and material, and the claim of entitlement to service
connection for PTSD is reopened. 38 U.S.C.A. 1110, 5108 (West
1991); 38 C.F.R. 3.156(a) (2000).

3. A grant of entitlement to service connection for PTSD is
warranted. 38 U.S.C.A. 1110, 1154 (West 1991); 38 C.F.R. 3.303,
3.304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that, in September 1997, the
RO denied a claim of entitlement to service connection for PTSD. A
review of that determination reveals that the RO essentially found
that the evidence submitted did not demonstrate that the veteran
had a clear diagnosis of PTSD. The veteran did not appeal, and the
RO's September 1997 decision became final. See 38 U.S.C.A.
7105(b),(c). As such, the first question to be answered is whether
new and material evidence has been presented which would justify a
"reopening," as well as a review of the entire record. See 38
U.S.C.A. 5108; 38 C.F.R. 3.156(a).

When a veteran seeks to reopen a final decision based on new and
material evidence, a three-step analysis must be applied. See Hodge
v. West, 155 F.3d 1356, (Fed.Cir. 1998). The first step requires
determining whether the newly presented evidence "bears directly
and substantially upon the specific matter under consideration,"
i.e., whether it is probative of the issue at hand. See Cox v.
Brown, 5 Vet. App. 95, 98 (1993). Evidence is probative when it
tends to prove, or actually

- 3 -

proves, an issue. See Routen v. Brown, 10 Vet. App. 183, 186
(1997), citing Black's Law Dictionary, 1203 (6th ed. 1990). Second,
the evidence must be shown to be actually "new," that is, not of
record when the last final decision denying the claim was made. See
Struck v. Brown, 9 Vet. App. 145, 151 (1996). The third and final
question is whether the evidence "is so significant that it must be
considered in order to fairly decide the merits of the claim." See
Hodge v. West, 155 F.3d 1356, 1359 (Fed.Cir. 1998), citing 38
C.F.R. 3.156(a). This need not mean that the evidence warrants a
revision of the prior determination, but is intended to ensure the
Board has potentially relevant evidence before it. See Hodge, 155
F.3d at 1363, citing "Adjudication; Pension, Compensation,
Dependency: New and Material Evidence; Standard Definition," 55
Fed.Reg. 19088, 19089 (1990). New evidence will be presumed
credible at this point solely for the purpose of determining
whether a claim should be reopened. See Justus v. Principi, 3 Vet.
App. 510, 513 (1992). If all three tests are satisfied, the claim
must be reopened.

In its April 1999 rating decision, the RO determined that the
veteran had submitted new and material evidence. The record
indicates that, prior to the veteran's August 1998 claim, no
clinical diagnosis of PTSD had been submitted. However, since that
time, the veteran has submitted statements from private social
workers indicating the presence of PTSD. This evidence is probative
of the issue at hand because it bears directly and substantially
upon the specific matter under consideration. Moreover, it is
"new"; that is, it was not of record when the last final decision
denying service connection for PTSD was rendered in September 1997.
Moreover, it is so significant that it must be considered in order
to fairly decide the merits of the claim. Thus, the Board agrees
with the RO's decision to reopen the veteran's claim based upon the
submission of new and material evidence. See 38 C.F.R. 3.156(a).
The Board, therefore, will conduct a de novo review of the entire
record.

On November 9, 2000, the President signed into law the Veterans
Claims

- 4 -

Assistance Act of 2000, which applies to all pending claims for VA
benefits, and which provides that VA shall make reasonable efforts
to assist a claimant in obtaining evidence necessary to
substantiate the claim for a benefit under a law administered by
VA. See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) (to be codified at
38 U.S.C. 5103A). In the instant case, the Board finds that all
relevant evidence identified by the veteran has been obtained and
considered. In addition, the veteran has been afforded VA
examinations to assist in rating his claim. With regard to the
adequacy of the rating examinations, the Board notes that the
reports of the examinations reflect that the VA examiners recorded
the past medical history, noted the veteran's current complaints,
and rendered appropriate opinions. For these reasons, the Board
finds that the examinations were adequate for rating purposes. The
Board concludes that all reasonable efforts have been made by VA to
obtain evidence necessary to substantiate the veteran's claim, and
that compliance with the foregoing statute has been met.

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by wartime service. See
38 U.S.C.A.1110; 38 C.F.R. 3.303. If a condition is not noted
during service, then generally, a continuity of symptomatology
after service is required for a grant of service connection. See 38
C.F.R. 3.303(b). The chronicity provision of 38 C.F.R. 3.303(b) is
applicable where evidence, regardless of its date, shows that a
veteran has a chronic condition that is related to service. Such
evidence must be medical unless it relates to a condition as to
which lay observation is competent.

To establish entitlement to service connection for PTSD, medical
evidence establishing a clear diagnosis of the disability claimed,
credible supporting evidence that the claimed inservice stressor
actually occurred, and a link established by medical evidence
between current symptomatology and the claimed inservice stressor
must be present. If the claimed stressor is related to combat,
service

- 5 -

department evidence that the veteran engaged in combat, or that the
veteran was awarded the Purple Heart, Combat Infantryman Badge, or
similar combat citation will be accepted, in the absence of
evidence to the contrary, as conclusive evidence of the claimed
inservice stressor. See 38 C.F.R. 3.304(f). The veteran's WD AGO
Form 53-55 indicates that his awards include the Purple Heart and
the Combat Infantryman Badge. The veteran has reported that he
participated in combat, and he asserts that his PTSD is a result
thereof. The veteran's account is corroborated by his service
medical records, and the aforementioned decorations are accepted as
conclusive proof of his claimed inservice stressors. See 38 C.F.R.
3.304(f).

The veteran submitted a statement from a private social worker
dated February 1, 1999, that indicates that the veteran has PTSD
with delayed onset. The social worker referred to the veteran's
reports regarding the thoughts and dreams of combat situations that
had occurred during his military service. The veteran indicated
that the dreams had occurred for approximately 30 years, and that
the vivid thoughts had occurred since the death of his spouse in
1992. The veteran reported feeling helpless and incompetent at the
time of his spouse's death because he was not able to save her. He
stated that these are the same feelings that he experienced
numerous times as a combat medic when people died. The social
worker concluded that the delayed onset of PTSD "seems to have been
triggered by the loss of [the veteran's] spouse." A November 29,
1999, statement from a second private social worker notes that the
veteran is significantly depressed, and that he has had ongoing
sleep problems and nearly constant intrusive thoughts of the loss
of his wife, death of family members, and his military service. The
social worker was of the opinion that the death of the veteran's
spouse triggered more combat memories, especially the deaths of
injured soldiers that the veteran had treated as a medic. PTSD with
depression and anxiety was diagnosed.

During the pendency of this claim, the veteran was afforded two VA
psychiatric examinations. During the first of these conducted in
March 1999, the veteran

- 6 -

complained of recurrent thoughts and dreams of his combat
experiences. He stated that he thinks of combat events every day
and that, when he does so, he feels sad. The examiner concluded
that the veteran's recurrent and distressing recollections of
combat events, along with recurring, unpleasant dreams, are
sufficient to establish persistent reexperience of the traumatic
inservice events. However, the examiner observed that the veteran
displayed no indication of persistent avoidance, increased arousal,
or clinically significant distress. Nor did the veteran display
current or previous impairment in occupational or social
functioning. The examiner concluded that, overall, the veteran's
symptoms fell far short of the criteria for a diagnosis of PTSD.
The examiner further observed that the veteran displayed no
evidence of obsessions, compulsions, panic, or limited symptom
attacks. The veteran did not appear depressed or anxious, and did
not show any difficulty in impulse control.

The veteran again was examined by a different VA psychologist in
May 2000. The examiner reviewed both the veteran's claims folder
and the medical records of the veteran's treatment at that
facility. The examiner observed that the veteran had no psychiatric
history or consultations of any kind during the period of time
prior to the death of his wife in 1992. The veteran complained of
dreams of wartime experiences that he considers to be troublesome.
The examiner observed that the veteran had an appropriate and full
range of affect throughout the interview; there was no evidence of
depression, and the veteran did not appear to be unduly anxious.
Although he complained that he does get depressed at times, he
related this to situational stressors rather than to his past
military history. The veteran stated that he was a very easygoing
person and was not at all irritable or angry. He specifically
denied ever having been suicidal or having thoughts or plans of
harming himself. The examiner found no evidence of other kinds of
psychiatric or psychological problems with the exception of what
appeared to be memory problems which may be becoming increasingly
severe. The examiner concluded that the veteran did not meet the
criteria for a diagnosis of PTSD. Although the examiner felt that
the veteran clearly had been influenced by his experiences in the
war, the veteran did not appear to be upset by talking about the
war, though apparently at times, graphic images of the war do
bother him. No impairment of social functioning or

- 7 -

occupational functioning was apparent. Thus, the examiner concluded
that the criteria for emotional numbing and avoidance typical of
veterans with PTSD was not present. The examiner observed further
that, although there may be some element of hyperarousal in the
veteran's apparently poor sleep patterns, the veteran displays no
evidence of an exaggerated startle response or other elements of
hypervigilance. The reexperiencing of the wartime trauma is the
only solid symptom that the examiner could uncover that would
correspond to a PTSD diagnosis, and the veteran appeared to express
this more as a positive rather than a negative experience. No
psychiatric disorder was diagnosed.

The veteran's service medical records indicate that he had been
diagnosed with chronic post-traumatic neurosis, moderately severe
in nature and aggravated by combat, in January 1944. This was
approximately four months after the veteran had been wounded in
September 1943. It should be noted at this point that the diagnosis
of PTSD was not recognized by the psychiatric community at that
time. The appellate record also indicates that, during a VA
orthopedic examination conducted in January 1978, the veteran
reported that he had been prescribed Valium tablets to be taken
four times a day for his nerves and his stomach. These aspects of
the appellate record tend to belie the May 2000 findings of the VA
psychologist to the effect that the veteran had no psychiatric
history or consultations of any kind prior to the death of his wife
in 1992.

Based upon the foregoing, the Board finds that the preponderance of
the evidence demonstrates that the veteran currently suffers from
PTSD. As previously noted, two private social workers have
concluded as much, and two VA psychologists

- 8 -

have more recently observed that the veteran displays
symptomatology indicative of PTSD, notwithstanding that such a
diagnosis was not rendered. The Board, therefore, must conclude
that the veteran currently suffers from PTSD. The only question
remaining is whether this disability is the result of his military
service. Given that the veteran was diagnosed as suffering from
"post-traumatic neurosis, chronic, [moderately] severe, aggravated
by combat" in January 1944, and in view of the history of
medications prescribed for the veteran's "nerves," it is reasonable
to conclude that the veteran has suffered from PTSD for some time.
This is true, notwithstanding that symptomatology may have been
exacerbated by the death of his spouse in 1992, and that prior
thereto symptomatology was relatively quiescent. As such, the Board
must conclude that the veteran's PTSD is the result of his military
service. In this regard, the evidence is at least in relative
equipoise. See VCAA (to be codified at 38 U.S.C. 5107). 

ORDER 

Entitlement to service connection for PTSD is granted.

Warren W. Rice, Jr. 
Member, Board of Veterans' Appeals

- 9 - 



